         Case 1:19-cr-00757-JMF Document 129 Filed 09/09/21 Page 1 of 1




                                    September 8, 2021


The Honorable Jesse M. Furman
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007


Re:   United States v. Joseph Galdieri, Sr.
      19 Cr. 757 (JMF)


Dear Judge Furman:
       I write, with the consent of the government to request an adjournment of the
sentencing hearing in the above captioned matter currently scheduled for September 20,
2021. Unfortunately, I am unavailable that day and respectfully request an adjournment to
September 27, 2021 at 11:00, which I understand is a date and time convenient with the
Court and the government.
                                                 Respectfully submitted,

                                                         /s/ Amy Gallicchio
                                                 ___________________________________
                                                 Amy Gallicchio
                                                 Assistant Federal Defender
                                                 212-417-8728
                                                 917-612-3274

cc:    AUSA Thomas John Wright

  Application GRANTED. The Clerk of Court is directed to terminate
  Doc. 128. SO ORDERED.




                         September 9, 2021
